Continuation Sheet
	Regarding previously presented prior art rejections, the applicant contends that previously cited reference, Heo, fails to disclose to disclose the claimed “scheduling-free resource” for which the terminal device can transmit data transmission “without needing to send a scheduling request”.  With regards to this argument, the applicant points to paragraph [0053] and [0056] of Heo and indicate that the function of random access is the same as that of the scheduling request.  However, when viewed as a whole, paragraph [0053] discloses the use of a scheduling request to the PCell in order to transmit uplink data while paragraphs [0054]-[0056] discloses three different configurations that may be applied instead of the use of the scheduling request method of paragraph [0053].  That is, paragraph [0054] discloses transmitting a scheduling request to the Scell; paragraph [0055] discloses transmitting a buffer status report instead of the scheduling request; and paragraph [0056] discloses the use of a contention based random access procedure instead of transmitting the scheduling request.  Since the method in paragraph [0055] and the method in paragraph [0056] both allow the terminal device to obtain resource without a need to transmit a scheduling request, it is clear that Heo does disclose the required claim feature of reserving a scheduling-free resource that is contention-based and without a need to send a scheduling request.  The applicant’s argument is therefore not persuasive.

/JUTAI KAO/Primary Examiner, Art Unit 2473